Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0001092
                                                       28-JAN-2014
                                                       08:34 AM
                          SCWC-12-0001092

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

        SHANKEL TORRICER, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0001092; CR. NO. 10-1-0845)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, JJ., Circuit Judge
       Wilson, in place of Acoba, J., recused, and Circuit
          Judge Nacino, in place of Pollack, J., recused)

          Petitioner/Defendant-Appellant Shankel Torricer’s

application for writ of certiorari filed on December 26, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, January 28, 2014.

Jeffrey A. Hawk              /s/ Mark E. Recktenwald
for petitioner
                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna

                             /s/ Michael D. Wilson

                             /s/ Edwin C. Nacino